Citation Nr: 1134578	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty from August 1987 to August 1997, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Columbia, South Carolina, Regional Office (RO).  However, jurisdiction rests with the Montgomery, Alabama, RO.  The Board would note that when the claim originally came before the Board, the issues that were on appeal were as follows:

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to an initial disability evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability evaluation in excess of 30 percent disabling for sinusitis.

4.  Entitlement to service connection for sarcoidosis.

In September 2010, the Board issued a Decision on the first three issues reported above.  The fourth issue, that involving sarcoidosis, was held in abeyance so that additional medical information could be obtained and included in the claims folder.  

Following the Board's Decision, the Board, in December 2010, referred the case to the Veterans Health Administration (VHA) for an expert opinion concerning the appellant's sarcoidosis.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  The requested VHA opinion was received at the Board and it was determined that the opinion provided was insufficient.  Hence, the VHA was requested that another opinion, or an addendum, be obtained and forwarded to the Board for review.  Both opinions have now been included in the claims folder for review.  The appellant along with his accredited representative were notified of the VHA opinion in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), and submitted additional argument in support of the appeal.

Also, the appellant proffered testimony before the Board at the Montgomery RO in June 2010.  A transcript of that hearing was produced and has been included in the claims folder for review.  In April 2011, the appellant was notified that the Board representative that had overseen his hearing had left the Board.  The appellant was given the option of proceeding with his claim or sitting for another hearing and was informed that if he did not respond within 30 days, the Board would proceed in his case without scheduling a hearing.  The Veteran did not respond.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the appellant by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issue addressed in this decision.

2.  The appellant did serve in the Persian Gulf War theatre-of-operations.

3.  In 2002, the appellant was actually diagnosed as suffering from sarcoidosis, for which he subsequently received treatment.

4.  A VA doctor has opined that the appellant's sarcoidosis did not begin in service, was not caused by or the result of service nor was it caused by his service in the Persian Gulf.  


CONCLUSION OF LAW

Sarcoidosis was not incurred or aggravated during the appellant's active service on a direct basis nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the US Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of a letter sent to the appellant from the agency of original jurisdiction (AOJ) in May 2006.  This letter informed the appellant what evidence was required to prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The information provided also notified the appellant how a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded, in compliance with Dingess.

VA has informed the appellant which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim.  

VA has also fulfilled its duty to assist.  In this instance, the VA obtained the medical treatment records identified as relevant by the Veteran and those other records that the VA was made aware thereof.  VA also has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record indicates that the appellant has undergone VA examinations and the results of those examinations are of record.  More importantly, the appellant's claim file has been reviewed by a VHA medical care provider who has provided an opinion concerning the appellant's claimed sarcoidosis.  That opinion is also of record.  The Board would point out that the VHA opinion letter, along with the addendum to that opinion, involved a review of the claims file and the opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations and the subsequent VHA opinion with addendum are adequate for the Board to render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant availed himself to this option and did provide testimony before the Board.  During that hearing, the appellant described the symptoms he had when he originally suffered from sarcoidosis along with a description of the treatment he received.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

The appellant has come before the VA claiming that he now suffers from the residuals of pulmonary sarcoidosis and that this condition was caused by or the result of his military service to include his service in the Persian Gulf theatre-of-operations.  As such, he asks that service connection be granted for this disorder.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For VA purposes, the term "Persian Gulf veteran" means an appellant who served on active military, naval, or air service in the Southwest Asia theatre of operations during Operation Desert Shield/Storm.  The theatre of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 U.S.C.A. § 1117(d), (f) (West 2002); 38 C.F.R. § 3.317(d) (2010).

For appellants who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2011.  38 C.F.R. § 3.317(a) (2010).

For the purposes of § 3.317(a)(1) (2008), "signs" or "symptoms" which may be manifestations of an undiagnosed illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2010).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

To summarize, then, there are alternative means by which service connection might be established:

(1)  objective indications of chronic disability resulting from illness that cannot be attributed to a known diagnosis or that is attributable to a chronic multi- symptom illness;

(2)  competent evidence of direct incurrence or aggravation of a diagnosed illness or injury in service, with chronic residuals; or

(3)  competent medical evidence linking a current diagnosed disability with disease or injury shown in service.

In the present case, the appellant served in Southwest Asia during Operation Desert Shield/Storm.  He was awarded the Combat Action Ribbon and the Southwest Asia Service Medal.  Thus, as the appellant was in the Southwest Asia theatre of operations during the Persian Gulf War, the appellant is considered to be a 'Persian Gulf War veteran'.  Nevertheless, even though the appellant is considered to be a Persian Gulf War veteran, he was diagnosed (and treated for) an actual disability - sarcoidosis.  As he does not have an undiagnosed illness or other qualifying disability, 38 C.F.R. § 3.317 (2010) is not for application.  

As reported above, the appellant has averred that his pulmonary sarcoidosis was the result of his military service.  He believes that he should receive VA compensation benefits for the residuals thereof.  

The Board would first note that a review of the appellant's service treatment records fails to reveal complaints of or findings suggestive of sarcoidosis.  The Veteran routinely denied having shortness of breath, chest pain and a chronic cough at the time of various examinations while in service.  At the time of his separation examination, the Veteran specifically denied having shortness of breath, chest pain and chronic cough.  Moreover, the examiner found that his lungs were normal.  Upon examination in September 1998 for the purpose of applying for the Naval Reserve and upon examination in July 2000 for the purpose of enlisting in the Naval Reserve, the Veteran again denied shortness of breath, pain or pressure in the chest and chronic cough.  Upon physical examination in July 2000, the Veteran's lungs were found to be normal.  

It is not until 2002, approximately five years after the appellant was discharged from the US Navy, that the appellant's sarcoidosis was diagnosed and treated.  A radiology report from June 2003 relates that the diagnosis of sarcoid disease was made after workup in June 2002 and that a current CT scan showed tremendous improvement with only a very few small pretracheal nodes remaining and just a small amount of tissue density in the region of the thymus.  His interstitial lung findings had completely resolved.  

In conjunction with his claim for benefits, the appellant underwent a VA respiratory diseases examination in June 2006.  The examiner reported that the appellant was diagnosed with sarcoidosis after which the appellant was treated for one and one half years with prednisone.  The diagnosis was sarcoidosis, biopsy proven, treated with steroids.  Upon VA examination in April 2008, the Veteran reported no interval treatment for sarcoidosis, including prednisone.  The diagnosis was asymptomatic pulmonary sarcoidosis.    

After reviewing the appellant's claim, the Board, in December 2010, referred his claim to the VHA, as noted in the Introduction.  The purpose of that referral was to obtain a medical opinion as to whether the appellant's sarcoidosis began in or was caused by or the result of his military service.  The VHA pulmonary physician reviewed the appellant's service treatment records, the post-service medical records (VA and private), and the rest of the claims file, and then proffered an opinion.  The reviewer specifically stated as follows:

The etiology of Pulmonary Sarcoidosis is unknown, despite decades of basic and clinical investigation.  Specifically, there is no known scientific relationship between the development of this disease and exposure to infectious agents, toxins, or inhalant experiences of military combatants in the Gulf War area.

The claimant who served on active duty in the US Navy from 1987 to 1997, developed clinical and radiological evidence of Stage II pulmonary sarcoidosis in 2002, with pathological confirmation of consistent granulomatous changes by lung biopsy the following year.  After appropriate corticosteroid therapy, CT examination of the chest several years later has demonstrated virtual complete resolution of interstitial infiltrate and almost complete disappearance of initial major thoracic lymphaedenopathy.  Subsequent clinical evaluations have correctly diagnosed asymptomatic pulmonary sarcoidosis requiring no further treatment.

Therefore, it is more likely than not, that the claimant's condition of pulmonary sarcoidosis was not caused by nor the result of his active duty military experience during the Gulf War.  

The examiner provided an addendum to the above opinion in June 2011.  The addendum stated:

Claims file including active-duty service records of medical examination reviewed extensively.  Appellant's statement of claim in December 2006 of shortness of breath relevant to pulmonary sarcoidosis noted, as well as request for opinion relative to that symptom in 1996-1997.  Separation from military service examination performed on June 23, 1997 is checked negative by patient for shortness of breath, with normal physical examination by physician, as are multiple prior medical examinations before the date.  Records document allergic rhinitis, chronic sinusitis, and sleep apnea syndrome as only respiratory conditions during that period.  Since pulmonary sarcoidosis was diagnosed some five years later, it is unlikely that this complaint (shortness of breath) could be related to this established disease which was in a relatively early stage, responded rapidly to appropriate treatment, with no apparent relapses nor evidence of significant radiographic residual abnormalities.  Therefore I conclude that it is less likely than not (a probability of less than 50%) that the appellant's complaint involving shortness of breath was a prodroma of the later-diagnosed sarcoidosis.  

The Veteran testified at the hearing that he had shortness of breath after service.  In 1999, he reported that an x-ray showed that there was an area that had gotten larger.  After that a biopsy was done and sarcoidosis was diagnosed, which "explained the shortness of breath and everything."  BVA hearing transcript, p. 10.  The Veteran reported that he had sent all of his medical records to BVA.  The Veteran attributed his sarcoidosis to his time in the Middle East, where the oil wells were on fire and where they had to dig underneath an oil well.  

The only evidence of record concerning the etiology of the appellant's sarcoidosis comes from the appellant himself.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board does not doubt the credibility of the appellant in reporting his beliefs that the pulmonary condition that was diagnosed in 2002 was the product of his military service or his service in the Persian Gulf theatre of operations.  The Veteran has training as an X-ray technician and a medical field service technician.  Assuming that the Veteran's assertions are competent, the Veteran has not provided a rationale for his opinion.  Accordingly, his statements are outweighed by the VHA opinion, which found that it was more likely than not that pulmonary sarcoidosis was not caused by active duty as there is no known scientific relationship between the development of this disease and exposure to infectious agents, toxins, or inhalant experiences of military combatants in the Gulf War area.  The opinion also indicated that since sarcoidosis was diagnosed some five years after service, it is unlikely that a complaint of shortness of breath in service could be related to the disease which was in a relatively early stage, and which responded rapidly to treatment, with no apparent relapses nor evidence of significant radiographic residual abnormalities.  The VHA opinion is entitled to more probative weight as it was based on a review of the history and as a rationale was provided for the opinion.  Accordingly, the preponderance of the evidence is against finding that the disability is etiologically related to his military service, or any incident therein.

Regarding continuity of symptomatology, the Board notes that the Veteran reported in a December 2006 statement that he had shortness of breath in service.  However, continuity of symptomatology is not shown as the Veteran affirmatively reported at the time of separation that he did not have shortness of breath.  Moreover, the examiner found at the time of separation that the Veteran's lungs were normal.  The Veteran again affirmatively denied having shortness of breath in September 1998 and July 2000 and in July 2000, the examiner found no lung abnormalities.  Although the Board finds the Veteran's assertions that he experienced shortness of breath in service competent, credible and probative, continuity of symptomatology is not shown as the Veteran denied such symptoms at the time of separation and again in September 1998 and July 2000.  This is highly probative evidence against continuity of symptomatology.  Moreover, the VHA opinion considered the reports of shortness of breath in service and determined that sarcoidosis, which was diagnosed years later was less likely as not related to such complaints in service.  Again, this is highly probative evidence against the claim as it was provided by an expert in the area, the history was reviewed, and as a rationale was provided for the opinion.  

In addition, the evidence does not show that the Veteran had sarcoidosis within one year of separation from service.  See 38 C.F.R. § 3.309(a) (2010).  Instead, the probative evidence shows that sarcoidosis was diagnosed in 2002.  Moreover, in June 2000, an examiner found that there were no abnormalities of the lungs.  

For the above reasons, the Board concludes that the preponderance of the evidence is against the appellant's claims for service connection for sarcoidosis.  Therefore, the benefit of the doubt rule is not for application.  Thus, the appellant's claim for entitlement to service connection is denied.


ORDER

Entitlement to service connection for sarcoidosis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


